JUSTICE SCARIANO, concurring in part and dissenting in part: Although I concur in Justice Tully’s decision to affirm the judgment of the trial court in this cause, I respectfully dissent from the majority’s determination to enact what may very well become known, if the majority’s modification of Judge Murphy’s decision is upheld, as the “Judges’ Full Employment Bill of 1992,” for unless I suffer from a cramped reading of our State Constitution, the creation of judicial offices clearly and unmistakably belongs to the General Assembly. Judge Kiley must feel enormously vindicated by the majority’s action in this case, a tribute he well deserves, yet the judicial article in my copy of our State Constitution fails to provide that a single vacancy may be filled simultaneously by two persons. With all due deference and respect to my colleagues, the only conclusion I can reach in attempting to comprehend the “equitable relief” they award in this case is to attribute it to the infectious virulence of the current presidential election campaign where the core issue is the national unemployment problem; but, like the monk who would eat steak only after baptizing it “cod,” the majority renames its attempt at legislation “equitable relief.”